Order entered February 18, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01197-CV

                            WINFRED OLIVER-BELL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-19-04462

                                            ORDER
       Before the Court is appellant’s February 13, 2020 motion for extension of time to file her

brief. We GRANT the motion and ORDER the brief be filed no later than April 3, 2020. We

caution appellant that further extension requests will be disfavored.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE